Citation Nr: 9912470	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-27 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for pulmonary 
sarcoidosis with restrictive lung disease, currently rated as 
30 percent disabling.

2.  Entitlement to service connection for post traumatic 
stress disorder.

3.  Entitlement to service connection for a heart disorder 
secondary to service connected pulmonary sarcoidosis with 
restrictive lung disease.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1972 
to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, 
confirmed and continued a 30 percent rating for pulmonary 
sarcoidosis with restrictive lung disease which had been in 
effect since July 1980.

The issues of entitlement to service connection for post 
traumatic stress disorder and a heart disorder, as well as 
entitlement to a total disability evaluation based on 
individual unemployability, will be discussed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected pulmonary sarcoidosis 
with restrictive lung disease is manifested by persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids; he does not require systemic 
high dose (therapeutic) corticosteroids for control; 
pulmonary function testing shows that FEV-1 was 82 percent of 
predicted value, the FEV-1/FVC was 105 percent of predicted 
value, and the DLCO (SB) was 78 percent of predicted value.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
pulmonary sarcoidosis with restrictive lung disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
Part 4, including §§ 4.7, 4.97 and Diagnostic Code 6846 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his pulmonary 
sarcoidosis with restrictive lung disease has increased in 
severity is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual Background

The veteran was originally service connected for pulmonary 
sarcoidosis with restrictive lung disease in a July 1973 
rating decision which noted that he was diagnosed with 
sarcoidosis during service.  In January 1996, VA outpatient 
treatment records show that his sarcoidosis was stable and 
his lungs were clear to auscultation.  X-ray examination 
revealed no evidence of acute pulmonary infiltrates and 
pulmonary vascularity was within normal range.  On March 
1997, he complained of little shortness of breath over the 
past year.  The lungs were again clear.

In April 1997, the veteran was provided a compensation and 
pension examination of the lungs.  He related that he was 
diagnosed with sarcoid in 1972 and had been treated with 
prednisone off and on since that time.  He complained of a 
three month worsening of his symptoms with increased 
shortness of breath and increased productive coughing.  He 
also had sweats and chills at night but did not take his 
temperature.  He took Alupent inhaler twice a day.  He gave a 
history of smoking since the age of 13, but stated that he 
quit in 1994.  On examination, he appeared well-developed and 
well-nourished, his lungs were clear to auscultation and 
percussion without rales, rhonchi or wheezes.  There was no 
prolongation of the expiratory phase.  The diagnosis was 
"[h]istory of pulmonary sarcoidosis with mild restrictive 
ve[n]tilatory impairment."  X-ray examination noted 
improvement since the March 1997 X-ray examination; the 
current examination did not demonstrate any active pulmonary 
disease.  Pulmonary function testing showed FEV-1 was 82 
percent of predicted value, the FEV-1/FVC was 105 percent of 
predicted value, and the DLCO (SB) was 78 percent of 
predicted value which was noted to be mild ventilatory 
impairment of the restrictive type.

Private medical records from B. Carmichael, MD show treatment 
in April and May 1997 for complaints of his heart pounding.  
These records, which include the results of a heart scan, do 
not show any treatment related to his service-connected lung 
disorder.

In September 1997, records of private medical treatment were 
received from W. Hughes, MD, showing treatment dating from 
August 1988 to August 1997.  These show treatment primarily 
for gastrointestinal problems and hemorrhoids and more 
recently for diabetes.  In April 1997, the veteran was 
treated for probable bronchitis and prescribed prednisone for 
three days.

Analysis

The veteran is currently rated 30 percent disabling under 
Diagnostic Code 6846 for sarcoidosis with pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  A 60 
percent evaluation is warranted for pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control.  A 100 percent evaluation is warranted for: cor 
pulmonale, or; cardiac involvement with congestive heart 
failure, or; progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  Otherwise, the 
code indicates that active disease or residuals should be 
rated as chronic bronchitis under Diagnostic Code 6600 and 
extra-pulmonary involvement under the specific body system 
involved.

In this case, although the veteran claimed that his private 
physician, Dr. Hughes, "had me on prednisone for several 
years," examination of Dr. Hughes' records shows that 
prednisone was only prescribed as a three day sample in March 
1992 to treat "sinus like symptoms."  More recently, he was 
again placed on a three day course of prednisone in April 
1997 by another private physician to treat an episode of 
bronchitis.  The veteran also claimed that he was prescribed 
prednisone from his VA physician "even though it was never 
sent."  Records of his VA outpatient treatment from January 
1996 to March 1997 do not confirm any prescription for 
prednisone.  Further, although he indicated use of Alupent 
inhaler twice a day in his April 1997 VA compensation and 
pension examination, there is no record of a prescription to 
match his claimed use.  Clearly, the requirement under 
Diagnostic Code 6846 of systemic high dose (therapeutic) 
corticosteroids is not met in this case and a higher rating 
is not warranted for his corticosteroid use which can not be 
described as more than very intermittent.

Diagnostic Code 6846 also notes that active disease or 
residuals of sarcoidosis are to be rated as chronic 
bronchitis.  Under 38 C.F.R. § 4.97, Diagnostic Code 6600 for 
bronchitis, when on pulmonary function testing the Forced 
Expiratory Volume in one second (FEV-1) is 71- to 80-percent 
of predicted, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FVC) FEV-1/FVC is 71 to 
80 percent of predicted, or; the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) is 66- to 80-percent of predicted, a 10 rating is 
warranted.  When on pulmonary function testing the FEV-1 is 
56- to 70-percent of predicted, or; the FEV-1/FVC is 56 to 70 
percent, or; the DLCO (SB) is 56- to 65-percent of predicted 
a 30 percent rating is warranted.  When on pulmonary function 
testing the FEV-1 is 40- to 55-percent predicted, or; the 
FEV-1/FVC is 40 to 55 percent of predicted, or; the DLCO (SB) 
is 40- to 55- percent of predicted, or; there is maximum 
oxygen consumption of 15 to 20 ml/kg/min. (with 
cardiorespiratory limit), a 60 percent rating is warranted.

Here, the April 1997 VA pulmonary function test results do 
not reveal criteria required for a higher rating.  FEV-1 was 
82 percent of predicted value, the FEV-1/FVC was 105 percent 
of predicted value, and the DLCO (SB) was 78 percent of 
predicted value.  These results are well above the criteria 
required for a higher evaluation for the restrictive 
component of his lung disease.  The pulmonary function 
testing did not show that the FEV-1 was 40- to 55-percent 
predicted, or; the FEV-1/FVC was 40 to 55 percent of 
predicted, or; the DLCO (SB) was 40- to 55- percent of 
predicted, or; there was maximum oxygen consumption of 15 to 
20 ml/kg/min. (with cardiorespiratory limit), such as to 
warrant a 60 percent rating under Diagnostic Code 6600.  

The preponderance of the evidence of record is against a 
disability rating in excess of 30 percent for the veteran's 
service-connected pulmonary sarcoidosis with restrictive lung 
disease.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has also considered arguments by the veteran's 
representative that the case should be remanded to the RO for 
another VA examination because the most recent VA examination 
of record is dated in April 1994.  However, because the 
veteran was examined by VA in April 1997, and the results of 
this examination are clearly in the claims file, the Board 
must consider this merely an oversight.  There is therefore 
no basis on which to comply with the representative's request 
in this regard.


ORDER

An increased rating for pulmonary sarcoidosis with 
restrictive lung disease is denied.


REMAND

In an August 1997 letter from the veteran's congressional 
representative, sent on behalf of the veteran, he requested 
that VA obtain specified private medical records "and 
consider them as a part of his application for service-
connected heart problems as aggravated by and a contributing 
factor resulting from his lung condition."  The issue of 
service connection for a heart disorder secondary to his 
service-connected pulmonary sarcoidosis with restrictive lung 
disease has not been decided by the RO.  In addition, a 
memorandum in the file dated April 23, 1998 indicates that 
the veteran has claimed entitlement to service connection for 
post traumatic stress disorder and that the RO was awaiting 
medical evidence.

The Board finds that these claims are inextricably 
intertwined with the issue of entitlement to a total rating 
based on individual unemployability developed on appeal and 
must be adjudicated prior to a determination of 
unemployability.  Because individual unemployability is based 
on the degree of industrial impairment caused by only service 
connection disabilities, should the veteran be granted 
service connection for either or both of these disorders, 
such result would have a bearing on a determination of 
unemployability.

Therefore, the case is hereby remanded for the following 
action:

1.  The RO should develop and adjudicate 
the issues of entitlement to service 
connection for PTSD and entitlement to 
service connection for a heart disorder 
secondary to service-connected pulmonary 
sarcoidosis with restrictive lung 
disease.  The veteran should be notified 
of the RO's decision and apprised of his 
appellate rights.

2.  After the development in paragraph 1. 
above has been completed, the RO should 
readjudicate the veteran's claim for a 
total disability rating based on 
individual unemployability due to his 
service-connected disability or 
disabilities.  The RO should make a 
determination regarding marginal 
employment, if applicable.  The 
applicable provisions of 38 C.F.R. 
§§ 3.321, 3.340, 3.341, and 4.16 (1998) 
should be considered.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran.  The Board intimates no opinion as to 
the ultimate outcome of this case.  Further adjudication of 
the question involving a total disability rating based on 
individual unemployability will be postponed until the remand 
action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

